Corliss, C. J.
This case is governed by the decision of the court in Power v. Bowdle, 3 N. D. 107, 54 N. W. Rep. 404. The action was brought to quiet title under section 5904, Revised Codes, (formerly section 5449, Compiled Laws.) The defendant, by way of counterclaim, set forth in his answer his own ownership of the property, and prayed that his own title might be quieted. The pleading therefore discloses a counterclaim calling for a reply. We so held in the case just cited. It follows that the District Court erred in sustaining the demurrer to such counterclaim.
The order, sustaining the demurrer is therefore reversed.
All' concur.